Title: From Abigail Smith Adams to John Quincy Adams, 22 March 1816
From: Adams, Abigail Smith
To: Adams, John Quincy


				
					My Dear Son
					Quincy March 22d 1816—
				
				Your Letter No 80 December 27th 1815 I have received—Since my last Letter to you, which I think was in Jan’ry, I then wrote to you, under an impression, that it would prove my Last. But it has pleased Heaven to keep me yet longer from the Skies—I cannot Say, but at times, I have felt a regreet, at being like to return again to the world—of which I have, more of a prospect, than for months past.—The desire of seeing my dear Children once more, has been one of the Strongest ligaments, which has bound me to Earth.If I should recover Strength again to be usefull, to myself and Family, I Shall conclude, that there are yet further Duties for me to perform; or further trials for me too endure in either situation—“I trust the Ruler of the Skies”I have said so much of myself, in a Letter to your amanuensis, that it is needless to add any thing further.I am not a little anxious for your Eyes, and wish you, very much to try the waters of Bath, beleiving them to be specifick against Rheumatic disorders, which So much afflict our Family.—your Brothers little Boy Thomas has been seized with a Rheumatic fever—in Jan’ry which gave him much pain and for a time deprived him of the use of his Limbs for a time, and our little John Quincy, was taken with a Lung fever—we thought we Should have lost him, but they have both recoverd. so much for family affairs—You will see by the National papers, which I presume are regularly transmitted to you—That the Commercial Treaty has not been censured, for any thing which is containd, but for not giving too the country all it desired. Some things be sure ought to have been yealded by GB—compulsion is the surest argument with her.The oratory of the House of Reps has been displayd in long Speeches. whether it was not indispensable that the House should pass Laws, in order to render this treaty valid, and carry it into execution, the pro’s and con’s have taken up much of the Sessions out of the many pages upon this subject, I have read mr Pinknys Pinkneys Speech of many Columns, and mr somebody else in replie, and was well Satisfied, that the House of Reps, had nothing to do with it—Mr Pinkney has been nominated   & approved by the Senate as Minister to Russia. he was also nominated to Naples—this was rejected by the Senate, and mr P. refused his mission to Russia—mr P. knows what a foreign mission is—I think it will be a difficult matter, to find a person fit for that Mission; willing to accept it—I hope they will not, unless their Sallery is more ample.Here in this State, the Race has commenced between mr Dexter, and Gen’ll. Brooks, or as some stile him Dr Brooks a worthy good man—who is said to be more popular than Dexter—and the Devotees of Gov’r Strong will transfer their votes to him, without once asking, which of the two canditates, are is best qualified to Serve the State?To mr Dexter may be applied the speech of one of the officers, in Shakespears Coriolanus—”He hath deserved worthily of his Country, and his ascent is not by such easy degrees as theirs—Who have been Supple, and courteous to the people,But he hath so planted his honour in their Eyes, and his actions in their HeartsThat for their Tongues to be Silent, and not confess So muchwere a kind of ingratefull injury,To report otherways, were a malice, that giving itself the lye would pluck reproof and rebuke, from every Ear that heard it”I have a Letter from a Gentleman in Washington, high in office, who writes, “Boston may well be proud of her Dexter, who is displaying his Superiour talents in our Supreme Court here—”Your Brother has shown me a Letter from you in which you inform him, of having lent Money to several distrest persons. I would not discourage your compassionate feelings, but I fear you have been imposed upon by unworthy objects—I know how hard it is to shut the Heart, against distress, and importunity—Your Father sufferd  from Swindlers—and if I had not been a little more wary, and looked into characters, with rather more facility Col Norten, would have got, his hundred Guineys instead of 50,—which have never been, or will be pay’d—I name this as only one instance out of many. Your Brother will write to you, upon the subject.I thank you my dear Son, for your kind offer of executing any commission for me. I have arrived at an Age, when I have few wants for myself.Your Fathers zeal for Books will be one of the last desires which will quit him, and he will be often Sending to you for supplies—He has been reading a work of 16 volms by the Baron de Grimm. it has been an amusement to him Since my Sickness.My feeble Frame admonishes me to quit my pen. I write in my lap, with upon a Book. I must bid you an / affectionate adieu / Your Mother
				
					A Adams
				
				
			